    Case: 1:21-cr-00128 Document #: 26 Filed: 06/21/21 Page 1 of 8 PageID #:64




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA               )
                                       )      No. 21 CR 128
      v.                               )
                                       )      Judge John F. Kness
KEVIN SMITH                            )

               GOVERNMENT’S MEMORANDUM REGARDING
                 PROCEDURES FOR FARETTA COLLOQUY

      The United States of America, by and through its attorney, JOHN R. LAUSCH,

Jr., United States Attorney for the Northern District of Illinois, pursuant to the

Court’s June 14, 2021 order, respectfully submits the following memorandum

regarding the required procedures for a Faretta colloquy.

                                  BACKGROUND

      On February 23, 2021, defendant Kevin Smith was charged in an indictment

with five counts of executing a scheme to defraud financial institutions, in violation

of 18 U.S.C. § 1344. Dkt. 1. During a telephonic initial appearance before Judge

Robert Gettleman on March 11, 2021, the Court appointed a Federal Defender staff

attorney to represent defendant, and the Court granted a motion for an agreed

protective order governing discovery. Dkt. 10. After the defendant stated that he did

not understand the charges against him, his appointed counsel asked to postpone

defendant’s arraignment to give her time to discuss the charges with defendant. The

Court then reset the arraignment for March 16, 2021. Id.

      At the continued arraignment on March 16, 2021 (also held telephonically),

defendant entered a plea of not guilty to the charges in the indictment. Dkt. 16.
    Case: 1:21-cr-00128 Document #: 26 Filed: 06/21/21 Page 2 of 8 PageID #:65




Defendant then told the Court that he did not understand the indictment or statutes

of limitations, and he said that he wanted another attorney. Defendant asserted that

he had just received correspondence from an attorney that day, and he expressed the

desire to try to obtain another attorney. Judge Gettleman continued the case until

April 27, 2021, to resolve the issue of defendant’s representation. Id.

      On April 6, 2021, while still represented by his initial court-appointed counsel,

defendant himself filed a pleading entitled “Motion for Discovery/Conditional

Acceptance/Motion to Dismiss.” Dkt. 17. During the April 27, 2021 status hearing,

defendant stated that as of that day, he did not want a defense attorney but wished

to proceed pro se. Judge Gettleman allowed defendant’s initial attorney to withdraw,

and he said that the case would be reassigned to another district judge. Dkt. 18.

      In a telephonic status hearing on May 18, 2021, this Court addressed the issue

of defendant’s stated desire to represent himself. The Court began to set an in-person

hearing to resolve this matter, but defendant stated that he and some family

members were feeling sick.     The Court then scheduled a video hearing for the

following week. Dkt. 22. On May 26, 2021, after defendant again stated his desire

to proceed pro se, the Court attempted to place defendant under oath before asking

him a number of questions consistent with Faretta v. California, 422 U.S. 806 (1975),

and its progeny. Defendant objected to being placed under oath, and he began to ask

the Court multiple questions. The Court continued the matter until June 9, 2021, for

another video hearing. Dkt. 23. During the hearing on June 9, 2021, the Court again

told defendant that he would be put under oath for purposes of the Faretta colloquy,


                                          2
     Case: 1:21-cr-00128 Document #: 26 Filed: 06/21/21 Page 3 of 8 PageID #:66




and defendant again resisted, stating that he had questions about being placed under

oath and about the questions the Court intended to ask him. Among other things,

defendant asked if the Court’s questions were designed to cause defendant to answer

a certain way, and defendant suggested that the colloquy would be some sort of

“interrogation.”    In light of these events, the Court directed counsel for the

government and an attorney from the Federal Defender panel to submit memoranda

concerning the legal effect of defendant’s apparent refusal to be sworn before the

Court conducts the necessary colloquy regarding defendant’s demand to proceed pro

se. Dkt. 25.

                                     DISCUSSION

I.    Applicable Law

      A.       Right to self-representation.

      Criminal defendants have not only a constitutional right to the assistance of

counsel, but they also have a Sixth Amendment right to self-representation. Faretta

v. California, 422 U.S. 806 (1975); United States v. Johnson, 980 F.3d 570, 576 (7th

Cir. 2020). These alternate rights are also codified at 28 U.S.C. § 1654.

      B.       Elements needed for an effective waiver of right to counsel.

      A criminal defendant’s waiver of his or her Sixth Amendment right to the

assistance of counsel must be “knowing and intelligent as well as voluntary and

unequivocal.” United States v. Balsiger, 910 F.3d 942, 952 (7th Cir. 2018). The

defendant must be shown to understand “the dangers and disadvantages of

proceeding pro se.” Id. at 953. “The operative inquiry [as to the sufficiency of a court’s


                                               3
     Case: 1:21-cr-00128 Document #: 26 Filed: 06/21/21 Page 4 of 8 PageID #:67




Faretta colloquy] is whether the record as a whole ‘demonstrates that the defendant

knowingly and intelligently waived his right to counsel.’” Id. (citation omitted).

       The Seventh Circuit considers four factors when determining whether the

defendant’s waiver was knowing and informed: “(1) whether and to what extent the

district court conducted a formal hearing into the defendant's decision to represent

himself; (2) other evidence in the record that establishes whether the defendant

understood the dangers and disadvantages of self-representation; (3) the background

and experience of the defendant; and (4) the context of the defendant's decision to

waive his right to counsel.” United States v. Todd, 424 F.3d 525, 530 (7th Cir. 2005).

       C.     Need for defendant to be placed under oath.

       The government has found no case expressly holding that a defendant must be

placed under oath during a Faretta colloquy (or describing a court’s options if a

defendant refuses to be placed under oath). However, defendants are commonly

placed under oath for this purpose – indeed, this appears to be the norm. 1 The




1 See, e.g., McCollister v. Cameron, 535 F. App'x 187, 190 (3d Cir. 2013) (“[McCollister] stated
three times under oath that he desired to waive his right to counsel”); United States v.
Barnes, 777 F. App'x 62, 64 (4th Cir. 2019) (“Barnes confirmed under oath that he fully
understood his choice.”); Gross v. Cooper, 312 F. App'x 671, 672 (5th Cir. 2009) (“No, no, I
have put you under oath. I’m asking you. I need, for the record, for you to tell me why you
don’t want him to represent you, that’s all.”); United States v. Wilhoite, No. 16-6581, 2017
U.S. App. LEXIS 28003, at *2 (6th Cir. May 19, 2017) (“Wilhoite stated under oath that he
wished to represent himself.”); United States v. Farhad, 190 F.3d 1097, 1098 (9th Cir. 1999)
(“The district court responded by holding a hearing and questioning Farhad under oath about
his decision to elect self-representation.”); United States v. Krejcarek, 453 F.3d 1290, 1298
(10th Cir. 2006) (“Mr. Krejcarek repeatedly affirmed under oath – that he understood clearly
that he was giving up the right ‘to be represented by a lawyer.’”); United States v. Owen, 963
F.3d 1040, 1046 (11th Cir. 2020) (“The court placed Owen under oath and advised him of his
right to be represented by counsel.”)

                                               4
       Case: 1:21-cr-00128 Document #: 26 Filed: 06/21/21 Page 5 of 8 PageID #:68




government found only one case 2 to the contrary, holding that the colloquy need not

be answered under oath during the plea-withdrawal and sentencing phases.

         A waiver of the right to counsel during trial, though, requires more from a

court: “recognizing the enormous importance and role that an attorney plays at a

criminal trial, [the Supreme Court has] imposed the most rigorous restrictions on the

information that must be conveyed to a defendant, and the procedures that must be

observed, before permitting him to waive his right to counsel at trial.” Patterson v.

Illinois, 487 U.S. 285, 298 (1988). Numerous cases stress the importance of a district

judge’s conducting a “formal inquiry” to determine whether the defendant’s waiver of

trial counsel is knowing and intelligent. E.g., Patterson, 487 U.S. at 299 (“we require

a more searching or formal inquiry before permitting an accused to waive his right to

counsel at trial”); Johnson, 980 F.3d at 577 (“a district court . . . should engage in a

thorough and formal inquiry with a defendant”) (internal quotation marks and

citation omitted); Todd, 424 F.3d at 530-31 (“The most reliable way for a district court

to ensure that the defendant has been adequately warned of the dangers and

disadvantages of self-representation is to conduct a formal inquiry”); United States v.

Moya-Gomez, 860 F.2d 706, 733 (7th Cir. 1988) (“we think it advisable that the

district court, as a matter of course, conduct a formal inquiry”). However, none of

those cases indicate whether placing the defendant under oath is a necessary or

desired component of such a formal inquiry.




2   United States v. Vigil, 605 F.App’x 757, 764-65 (10th Cir. 2015).
                                                5
     Case: 1:21-cr-00128 Document #: 26 Filed: 06/21/21 Page 6 of 8 PageID #:69




      D.     Analogies to the procedure for accepting a guilty plea.

      A defendant’s waiver of the assistance of counsel is similar to a defendant’s

guilty plea in that they both involve the waiver of a constitutional trial right.

Accordingly, the established procedures for accepting guilty pleas may be instructive

as to the proper practice for accepting waivers of representation by counsel at trial.

Federal Rule of Criminal Procedure 11(b)(1) provides that “[b]efore the court accepts

a plea of guilty or nolo contendere, the defendant may be placed under oath . . .”

(emphasis added).      However, placing the defendant under oath is “strongly

recommended” in order to “avoid any subsequent contention in a proceeding under 28

U.S.C. § 2255 that the defendant did not answer truthfully at the taking of the plea

because he or she was not sworn.” Fed. Jud. Ctr., Benchbook for U.S. District Court

Judges at 64 n.5 (6th ed. 2013). This recommendation appears to mirror the caselaw

relating to waivers of counsel; although perhaps not required, placing the defendant

under oath is strongly preferred.

      Notably, Rule 11(b)(1), governing the acceptance of a guilty plea, continues:

“the court must address the defendant personally in open court” (emphasis added).

Given the significant rights involved in a defendant’s waiving the right to counsel at

trial, just as the rights at stake in the entry of a guilty plea are considerable, it would

be highly preferable for the Faretta colloquy to occur in open court, where the Court

can best perceive the defendant’s demeanor, credibility, and apparent understanding

of all that the Court is discussing with him. If this process is to occur remotely, via a

video hearing, the importance of the defendant’s being placed under oath is arguably


                                            6
       Case: 1:21-cr-00128 Document #: 26 Filed: 06/21/21 Page 7 of 8 PageID #:70




that much greater. Ideally, the Faretta colloquy would occur both in open court and

with the defendant placed under oath.

        E.     Standard of review.

        Generally, constitutional issues receive de novo review. Balsiger, 910 F.3d at

951. In the Seventh Circuit, “[w]hether a defendant comported himself in a manner

that amounted to a waiver of his Sixth Amendment right to counsel is a mixed

question entitled to de novo review.” Id. at 951-52. The appellate court “review[s]

the district court’s findings of fact, including assessments of a defendant’s credibility,

for clear error, and then determin[es] whether those findings support as a legal

matter the court’s conclusion that a defendant waived his right to counsel.” Id. at

952.

        F.     The right to self-representation is not absolute – it can be denied or
               terminated at a later point.

        Finally, it bears noting that “the trial judge may terminate self-representation

by a defendant who deliberately engages in serious and obstructionist misconduct.”

Faretta, 422 U.S. at 834 n.46 (citation omitted). In United States v. Brock, 159 F.3d

1077, 1078 (7th Cir. 1998), after allowing his attorney to represent him in several

pretrial proceedings, the defendant began filing pro se motions. Id. The district judge

asked the defendant directly if he wished to waive his right to counsel, but the

defendant refused to answer, “repeatedly demand[ing] a Bill of Particulars and

challeng[ing] the court’s authority,” and eventually walking out of the courtroom. Id.

at 1078-79. Similar interactions occurred twice more, resulting in two contempt

citations, and finally the district judge prohibited the defendant from proceeding pro
                                            7
     Case: 1:21-cr-00128 Document #: 26 Filed: 06/21/21 Page 8 of 8 PageID #:71




se. Id. at 1079. Noting that the contempt citations had no correctional effect, the

Seventh Circuit concluded that the defendant’s conduct was sufficiently obstructive—

“Brock’s conduct made it practically impossible to proceed” with trial—that the court

was within its right to revoke Brock’s pro se status. Id. at 1080; see also United States

v. Brown, 791 F.2d 577, 578 (7th Cir. 1986) (“A court faced with a defendant’s refusal

to proceed . . . may . . . rescind the defendant’s permission to proceed as his own

counsel.”).

      Defendant Smith’s behavior has not yet risen to the level of disruption found

in Brock or Brown. However, the Court has already observed during the June 9, 2021

hearing in this case that defendant was being “obstinate” and was “being willfully

resistant to understanding [the Court].” If defendant’s conduct worsens and makes

it very difficult for the Court to move the case forward, the Court may terminate

defendant’s self-representation, even if the Court had previously allowed defendant

to proceed pro se.

                                   CONCLUSION

      For the reasons set forth above, the law does not absolutely require the Court

to place defendant under oath for the Faretta colloquy, although that is the

preferred—and apparently usual—procedure.

                                               Respectfully submitted,

                                               JOHN R. LAUSCH, JR.
                                               United States Attorney

                                         By:   /s/ Stephen L. Heinze
                                               Stephen L. Heinze
                                               Assistant United States Attorney
                                           8
